Exhibit 10.2

 

EXECUTION VERSION

 



 

 

FIRST TIER PURCHASE AND SALE AGREEMENT

 

dated as of January 10, 2020

 

between

 

EXELA TECHNOLOGIES, INC.,

 

as Initial Servicer,

 

and the

 

ORIGINATORS FROM TIME TO TIME PARTY HERETO,

 

as Originators

 

and

 

EXELA RECEIVABLES HOLDCO, LLC

 

as Buyer

 

 



 

 



 

 

 

Table of Contents

(continued)

 



     Page        ARTICLE I DEFINITIONS AND RELATED MATTERS  2 SECTION 1.01.
Defined Terms  2 SECTION 1.02. Other Interpretive Matters  3 ARTICLE II
AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE  3 SECTION 2.01. Purchase, Sale and
Contribution  3 SECTION 2.02. Timing of Purchases  3 SECTION 2.03. Payment of
Purchase Price  3 SECTION 2.04. Letters of Credit  4 SECTION 2.05. No Recourse
or Assumption of Obligations  5 ARTICLE III ADMINISTRATION AND COLLECTION  5
SECTION 3.01. Exela to Act as Servicer; Contracts  5 SECTION 3.02. Deemed
Collections  6 SECTION 3.03. Actions Evidencing Purchases  6 SECTION 3.04.
Application of Collections  7 ARTICLE IV REPRESENTATIONS AND WARRANTIES  7
SECTION 4.01. Mutual Representations and Warranties  7 SECTION 4.02. Additional
Representations and Warranties of Each Originator  9 ARTICLE V GENERAL
COVENANTS  13 SECTION 5.01. Mutual Covenants  13 SECTION 5.02. Additional
Covenants of Each Originator  14 SECTION 5.03. Reporting Requirements  17
SECTION 5.04. Negative Covenants of Each Originator  19 ARTICLE VI TERMINATION
OF PURCHASES  23 SECTION 6.01. Voluntary Termination  23 SECTION 6.02. Automatic
Termination  23 ARTICLE VII INDEMNIFICATION  23 SECTION 7.01. Each Originator’s
Indemnity  23 SECTION 7.02. Contribution  27

 



 - i - 

 



 

Table of Contents

(continued)

 

     Page        ARTICLE VIII MISCELLANEOUS  27 SECTION 8.01. Amendments, Etc. 
27 SECTION 8.02. No Waiver; Remedies  27 SECTION 8.03. Notices, Etc.  28 SECTION
8.04. Binding Effect; Assignment  28 SECTION 8.05. Survival  28 SECTION 8.06.
Costs, Expenses and Taxes  29 SECTION 8.07. Execution in Counterparts;
Integration  29 SECTION 8.08. Governing Law  30 SECTION 8.09. Waiver of Jury
Trial  30 SECTION 8.10. Consent to Jurisdiction; Waiver of Immunities  30
SECTION 8.11. Confidentiality  31 SECTION 8.12. No Proceedings  31 SECTION 8.13.
No Recourse Against Other Parties  31 SECTION 8.14. Grant of Security Interest 
31 SECTION 8.15. Binding Terms in Other Transaction Documents  31 SECTION 8.16.
Joint and Several Liability  32 SECTION 8.17. Severability  32 ARTICLE IX
JOINDER OF ADDITIONAL ORIGINATORS; Removal of originators  32 SECTION 9.01.
Addition of New Originators  32 SECTION 9.02. Removal of Originators  33

 



 - ii - 

 

 

Table of Contents

(continued)

 

     Page        ANNEX 1  UCC Details Schedule   ANNEX 2  Notice Information  
EXHIBIT 9  Form of Joinder Agreement  

 



 - i - 

 

 



FIRST TIER PURCHASE AND SALE AGREEMENT

 

THIS FIRST TIER PURCHASE AND SALE AGREEMENT dated as of January 10, 2020 (this
“Agreement”) is among EXELA TECHNOLOGIES, INC., a Delaware corporation
(“Exela”), as initial servicer (in such capacity, the “Initial Servicer”), THE
PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS ORIGINATORS (the
“Originators” and each, an “Originator” unless such Person is no longer an
affiliate of Exela as set forth in this Agreement), and EXELA RECEIVABLES
HOLDCO, LLC, a Delaware limited liability company (the “Buyer”).

 

BACKGROUND

 

1.       The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by the
Originators.

 

2.       Each Originator generates Receivables in the ordinary course of its
businesses.

 

3.       Each Originator, in order to finance its business, wishes to sell or
contribute Receivables and the Related Assets to the Buyer, and the Buyer is
willing to purchase or accept such Receivables and the Related Assets from such
Originator, on the terms and subject to the conditions set forth herein.

 

4.       Each Originator and the Buyer intend each such transaction to be a true
sale or an absolute contribution and conveyance of Receivables and the Related
Assets by such Originator to the Buyer, providing the Buyer with the full
benefits of ownership of the Receivables, and no Originator nor the Buyer intend
the transactions hereunder to be characterized as a loan from the Buyer to the
Originators.

 

5.       The Buyer intends to sell the Receivables and the Related Assets to the
Borrower pursuant to the Second Tier Purchase and Sale Agreement.

 

6.       The Borrower intends to pledge the Receivables and the Related Rights
to the Administrative Agent pursuant to the Loan and Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 



1

 

 

ARTICLE I

 

DEFINITIONS AND RELATED MATTERS

 

SECTION 1.01.         Defined Terms. In this Agreement, unless otherwise
specified: (a) capitalized terms are used as defined in (or by reference in) the
Loan and Security Agreement dated as of the date hereof (as amended, restated,
modified or otherwise supplemented from time to time, the “Loan and Security
Agreement”) among Exela Receivables 1, LLC, as Borrower (“Borrower”), Initial
Servicer, the Persons from time to time party thereto as Lenders, PNC Bank,
National Association, as LC Bank, and TPG Specialty Lending Inc., as
Administrative Agent, and (b) as used in this Agreement, unless the context
otherwise requires, the following capitalized terms have the meanings indicated
below:

 

“Fair Market Value Discount” means the quotient (expressed as percentage) of (a)
one, divided by (b) the sum of (i) one, plus (ii) the product of (A) the Prime
Rate on such day, times (B) a fraction, the numerator of which is the Days’
Sales Outstanding (as of the last day of the prior Settlement Period) and the
denominator of which is 365 or 366, as applicable.

 

“Immaterial Originator” ” means an Originator that originated Receivables (when
added to the initial principal balance of all Receivables originated by all
other Persons that became Terminating Originators after the Closing Date) during
the twelve months ended December 31, 2019 with an initial principal balance not
exceeding 20% of the initial principal balance of all Receivables originated by
all Originators during the twelve months ended December 31, 2019.

 

“Joinder Agreement” has the meaning given in Section 9.01.

 

“Purchase and Sale Termination Date” means, with respect to any Originator, the
date that Receivables and Related Assets cease being sold or contributed, as
applicable, to the Buyer under this Agreement pursuant to Article VI of this
Agreement.

 

“Purchase and Sale Termination Event” means the occurrence of any of the
following events or occurrences:

 

(a)          any Originator shall fail to make when due any payment or deposit
to be made by it under this Agreement or any other Transaction Documents to
which it is a party and such failure shall remain uncured for two (2) Business
Days;

 

(b)          any representation or warranty set forth in any Transaction
Document shall prove to have been false or incorrect when made or deemed to be
made by any Originator and such breach shall remain uncured (to the extent such
breach may be cured) for a period of five (5) Business Days after the earlier of
(x) written notice to such Originator by the Administrative Agent and (y) actual
knowledge of such Originator; provided, that no breach of a representation or
warranty set forth in Section 4.02(a), (c) or (k) shall constitute a Purchase
and Sale Termination Event pursuant to this clause (b) if a Deemed Collection
has occurred in accordance with Section 3.02 with respect to such breach;

 

(c)          any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party on its part to be performed or observed and such
failure shall continue unremedied for ten (10) Business Days after the earlier
of (i) such Originator having actual knowledge thereof or (ii) such Originator
receiving written notice thereof by the Administrative Agent; or

 

(d)          an Event of Bankruptcy shall have occurred with respect to any
Originator.

 



2

 

 

“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Receivables, (b) all Records (but excluding
any obligations or liabilities under the Contracts), (c) all Collections in
respect of, and other proceeds of, the Receivables or any other Related
Security, (d) all rights and remedies of any Originator under any Transaction
Documents and any other rights or assets pledged, sold or otherwise transferred
to Buyer hereunder, and (e) all products and proceeds of any of the foregoing.

 

SECTION 1.02.        Other Interpretive Matters. The interpretation of this
Agreement, unless otherwise specified, is subject to Section 1.02 of the Loan
and Security Agreement.

 

ARTICLE II

 

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

 

SECTION 2.01.         Purchase, Sale and Contribution. Upon the terms and
subject to the conditions set forth in this Agreement, each Originator hereby
sells or contributes, as applicable, to Buyer, and Buyer hereby purchases or
acquires from each Originator, as applicable, all of such Originator’s right,
title and interest in, to and under the Receivables and the Related Assets, in
each case whether now existing or hereafter arising, acquired, or originated.

 

SECTION 2.02.         Timing of Purchases.

 

(a)          All of the Receivables existing at the opening of each Originator’s
business on the Closing Date are hereby sold or contributed, as applicable, to
Buyer on such date in accordance with the terms hereof.

 

(b)          On and after the Closing Date until the Purchase and Sale
Termination Date, each Receivable shall be sold or contributed to Buyer
immediately (and without further action by any Person) upon the creation or
acquisition of such Receivable by the related Originator. The Related Assets
with respect to each Receivable shall be sold or contributed at the same time as
such Receivable, whether such Related Assets exist at such time or arise, are
acquired or are originated thereafter.

 

SECTION 2.03.         Payment of Purchase Price.

 

(a)          The purchase price (“Purchase Price”) to be paid to each Originator
for the Receivables and the Related Assets at the time of purchase or
acquisition of such Receivables and Related Assets shall equal the product of
(i) the Unpaid Balance of each Receivable then being sold or contributed, times
the Fair Market Value Discount at such time.

 

(b)          On the Closing Date (or the date such Originator executes and
delivers a Joinder Agreement, if applicable), each Originator shall contribute
Receivables to Buyer as a capital contribution in the amount set forth in a
written notice on the date thereof from such Originator to Buyer, Administrative
Agent, and LC Bank.

 

(c)          Buyer shall pay the related Originator the Purchase Price with
respect to each sold Receivable and the Related Assets, created or acquired by
such Originator on the date of purchase thereof as set forth above by (i)
transfer of funds, to the extent that Buyer has funds available for that purpose
and/or (ii) if requested by an Originator and permitted under the Loan and
Security Agreement, by causing the Borrower to deliver a Letter of Credit
Application and LC Request to the LC Bank to issue one or more Letters of Credit
in accordance with Section 2.04 and subject to the terms and conditions for
issuing Letters of Credit under the Loan and Security Agreement (including any
limitations therein on the amount of any such issuance); provided, however, to
the extent that the Buyer does not have funds available to pay such Purchase
Price due on any day in cash, each Originator, as an equity owner of the Buyer,
shall contribute (and shall be deemed to have contributed without further action
or notice by any Person) to the capital of the Buyer Receivables allocable to
such insufficiency in return for an increase in the value of such Originator’s
equity interest in the Buyer.

 



3

 

 

SECTION 2.04.         Letters of Credit.

 

(a)          Any Originator may request that the Purchase Price for Receivables
sold hereunder be paid by the Buyer causing the Borrower to request the issuance
of a Letter of Credit by the LC Bank. Upon the request of an Originator, and
subject to the terms and conditions for issuing Letters of Credit under the Loan
and Security Agreement (including any limitations therein on the amount of any
such issuance), the Buyer agrees to cause the Borrower to deliver a Letter of
Credit Application and LC Request to the LC Bank, requesting the LC Bank to
issue, on the applicable date specified by such Originator, Letters of Credit on
behalf of the Borrower (and, if applicable, on behalf of, or for the account of,
such Originator or an Affiliate of such Originator that is acceptable to the LC
Bank in its sole discretion) in favor of the beneficiaries elected by such
Originator or Affiliate of such Originator, with the consent of the Borrower.
The aggregate stated amount of the Letters of Credit being issued on any
applicable date pursuant to the prior sentence on behalf of such Originator or
an Affiliate of such Originator shall constitute a credit against the aggregate
Purchase Price otherwise payable by the Buyer to such Originator on such
applicable date pursuant to Section 2.03. To the extent that the aggregate
stated amount of the Letters of Credit being issued on any applicable date
exceeds the aggregate Purchase Price payable by the Buyer to such Originator on
such applicable date, such excess shall be deemed to be a reduction in the
Purchase Price payable on the Business Day immediately following the date any
such Letter of Credit is issued. In the event that any such Letter of Credit
issued pursuant to this Section 2.04 (i) expires or is cancelled or otherwise
terminated with all or any portion of its stated amount undrawn, (ii) has its
stated amount decreased (for a reason other than a drawing having been made
thereunder) or (iii) the Borrower’s Reimbursement Obligation in respect thereof
is reduced for any reason other than by virtue of a payment made in respect of a
drawing thereunder, then an amount equal to such undrawn amount or such
reduction, as the case may be, shall either be paid in cash to such Originator
on the next Payment Date or, if the Buyer does not then have cash available
therefor, the Originators shall contribute (and shall be deemed to have
contributed without further action or notice by any Person) to the capital of
the Buyer Receivables allocable to such insufficiency in return for an increase
in the value of such Originator’s equity interest in the Buyer. Under no
circumstances shall such Originator (or any Affiliate thereof (other than the
Borrower)) nor, for the avoidance of doubt, the Initial Servicer have any
reimbursement or recourse obligations in respect of any Letter of Credit.

 

(b)          In the event that an Originator requests that any purchases be paid
for by the issuance of a Letter of Credit hereunder, such Originator shall on a
timely basis provide the Buyer with such information as is necessary for the
Buyer to cause the Borrower to obtain such Letter of Credit from the LC Bank,
and shall cause the Buyer to notify the Initial Servicer, the LC Bank, each LC
Participant and the Administrative Agent of the allocations described in clause
(a) above. Such allocations shall be binding on the Buyer and such Originator,
absent manifest error.

 

(c)          The Originators agree to be bound by the terms of each applicable
Letter of Credit Application referenced in the Loan and Security Agreement and
that each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank, as determined by the LC Bank, or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank, in each case subject to the terms and conditions set forth in the
Loan and Security Agreement.

 



4

 

 

SECTION 2.05.         No Recourse or Assumption of Obligations. Except as
specifically provided in this Agreement, the sale or contribution, as
applicable, of Receivables and Related Assets under this Agreement shall be
without recourse to any Originator. Each Originator and Buyer intend the
transactions hereunder to constitute absolute and irrevocable true sales or
valid contributions of Receivables and the Related Assets by each Originator to
Buyer, providing Buyer with the full risks and benefits of ownership of the
Receivables and Related Assets (such that the Receivables and the Related Assets
would not be property of any Originator’s estate in the event of such
Originator’s bankruptcy).

 

None of Buyer, Administrative Agent, the Lenders or the other Affected Persons
shall have any obligation or liability under any Receivables or Related Assets,
nor shall Buyer, Borrower, Administrative Agent, any Lender or the other
Affected Persons have any obligation or liability to any Obligor or other
customer or client of any Originator (including any obligation to perform any of
the obligations of any Originator under any Receivables or Related Assets) or to
Servicer.

 

ARTICLE III

 

ADMINISTRATION AND COLLECTION

 

SECTION 3.01.        Exela to Act as Servicer; Contracts. (a) Pursuant to the
Loan and Security Agreement, the Initial Servicer has been appointed (subject to
any rights of the Administrative Agent to terminate Initial Servicer and appoint
a Successor Servicer) to service the Receivables and the Related Assets for the
benefit of Buyer and for the benefit of Administrative Agent and Borrower (as
Buyer’s assignees) pursuant to Article IX of the Loan and Security Agreement.

 

(b)          Each Originator shall cooperate with Buyer and Servicer in
collecting amounts due from Obligors in respect of the Receivables.

 

(c)          Buyer and each Originator hereby grant to Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take or cause to be taken in the name of Buyer or such Originator, as the case
may be, any and all steps which are necessary or advisable to endorse,
negotiate, enforce, or otherwise realize on any checks, instruments or other
proceeds of the Receivables or other right of any kind held or transmitted by
Buyer or such Originator or transmitted or received by Buyer (whether or not
from such Originator) or such Originator in connection with any Receivable and
any Related Assets (including under the related Records).

 

(d)          Each Originator hereby grants to Buyer and to Administrative Agent,
as assignee of Buyer, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take or cause to be taken in the name
of Buyer or such Originator, as the case may be, any and all steps which are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any checks, instruments or other proceeds of the Receivables or other right of
any kind held or transmitted by Buyer or such Originator or transmitted or
received by Buyer (whether or not from such Originator) or such Originator in
connection with any Receivable and any Related Assets (including under the
related Records). Notwithstanding the foregoing, the Administrative Agent shall
not exercise such power of attorney unless a Servicer Default has occurred and
is continuing.

 

(e)          Each Originator shall perform all of its obligations under the
Records to the same extent as if the Receivables had not been sold or
contributed, as applicable, hereunder and the exercise by each of Buyer,
Borrower, Servicer, Administrative Agent or any of their respective designees of
its rights hereunder or under the Loan and Security Agreement shall not relieve
such Originator from such obligations.

 



5

 

 

(f)           Each Originator hereby covenants and agrees that it shall provide
the Servicer and Backup Servicer with all necessary servicing files and records
relating to the Contracts, Receivables and Related Security and it shall provide
to the Backup Servicer reasonable access to and use by the Backup Servicer of
all licenses, software, hardware, equipment, telephone, personnel, servicing
systems, employees, facilities or other accommodations necessary or desirable to
perform the backup servicing functions as set forth in the Backup Servicing
Agreement.

 

SECTION 3.02.         Deemed Collections. (a) If on any day:

 

(i)       the Unpaid Balance of any Receivable originated by any Originator is:
(A) reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by any
Originator or any Affiliate of any Originator, or any setoff, counterclaim or
dispute between any Originator or any Affiliate of any Originator, and an
Obligor, (B) less than the amount included in calculating the Net Pool Balance
for purposes of any Information Package or Interim Report (for any reason other
than such Receivable becoming a Defaulted Receivable or due to the application
of Collections received with respect to such Receivable), or (C) extended,
amended or otherwise modified or waived or any payment term or condition of any
related Contract is amended, modified or waived (except as expressly permitted
under Section 9.02(a) of the Loan and Security Agreement); or

 

(ii)      any of the representations or warranties of any Originator set forth
in Section 4.02(a), (c), (k) or (r) were untrue when made with respect to any
Receivable originated by such Originator or are no longer true with respect to
any Receivable originated by such Originator, in each case, as determined by the
Administrative Agent or any Required Class Lenders;

 

then, on such day, such Originator shall be deemed to have received a Collection
of such Receivable:

 

(A)        in the case of clauses (i)(A) or (B) above, in the amount of such
reduction or cancellation or the difference between the actual Unpaid Balance
(as determined immediately prior to the applicable event) and the amount
included in respect of such Receivable in calculating such Net Pool Balance or,
in the case of clause (i)(C) above, in the amount that such extension,
amendment, modification or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of the Administrative Agent or any Required
Class Lenders.

 

(B)         in the case of clause (ii) above, in the amount of the entire Unpaid
Balance of the relevant Receivable (as determined immediately prior to the
applicable event) with respect to which such representations or warranties of
any Originator are or were untrue.

 

Collections deemed received by any Originator under this Section 3.02(a) are
herein referred to as “Deemed Collections”.

 

(b)         Any Originator that is deemed to receive Deemed Collections shall
transfer to a Continuing Collection Account immediately available funds in the
amount of such Deemed Collections immediately following the event giving rise to
such Deemed Collections.

 

SECTION 3.03.         Actions Evidencing Purchases. (a) On or prior to the
Closing Date, each Originator (or Servicer, on behalf of such Originator) shall
mark its records evidencing Receivables and Contracts in a form reasonably
acceptable to the Administrative Agent, evidencing that the Receivables
originated by such Originator have been transferred in accordance with this
Agreement, and none of the Originators or Initial Servicer shall change or
remove such mark without the consent of the Administrative Agent, as its
assignee. In addition, each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that Buyer or the Administrative Agent,
as its assignee, may reasonably request in order to perfect, protect or more
fully evidence the purchases, sales and contributions hereunder, or to enable
Buyer or the Administrative Agent, as its assignee, to exercise or enforce any
of their respective rights with respect to the Receivables and the Related
Assets. Without limiting the generality of the foregoing, each Originator will
upon the request of Buyer or the Administrative Agent: (i) authorize and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect the interests of Buyer, Borrower and the Administrative
Agent, as its assignee, in the Receivables originated by such Originator and the
Related Assets; and (ii) if a Servicer Default or an Event of Default has
occurred and is continuing, mark conspicuously each Contract evidencing each
Receivable originated by such Originator with a legend, reasonably acceptable to
the Administrative Agent evidencing that the related Receivables have been sold
or contributed in accordance with this Agreement.

 



6

 

 

(b)          Each Originator hereby authorizes Administrative Agent (i) to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, naming such Originator as debtor relative to all or any of
the Receivables originated by such Originator and the Related Assets now
existing or hereafter arising and (ii) to the extent permitted by the Loan and
Security Agreement, to notify Obligors of the assignment of the Receivables
originated by such Originator and the Related Assets.

 

(c)          Without limiting the generality of Section 3.03(a), each Originator
hereby authorizes Administrative Agent to file, and shall deliver and file or
cause to be filed appropriate continuation statements, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statements filed in connection with the Closing
Date or any other financing statement filed pursuant to this Agreement, if the
Final Payout Date shall not have occurred.

 

SECTION 3.04.        Application of Collections. Any payment by an Obligor in
respect of any indebtedness owed by it shall be applied as specified in writing
or otherwise by such Obligor or as required by Applicable Law or by the
underlying Contract. If the manner of application of any such payment is not
specified by the related Obligor and is not required by Applicable Law or by the
underlying Contract, such payment shall, unless Administrative Agent instructs
otherwise, be applied: first, as a Collection of any Receivable or Receivables
then outstanding of such Obligor, with such Receivables being paid in the order
of the oldest first, and, second, to any other indebtedness of such Obligor.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.        Mutual Representations and Warranties. Each Originator
represents and warrants to Buyer, Administrative Agent and each Secured Party,
and Buyer represents and warrants to each Originator, Administrative Agent and
each Secured Party as of the date hereof and as of each date on which a purchase
and sale or contribution, as applicable, is made hereunder, as follows:

 

(a)          Organization and Good Standing. It has been duly organized and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the Applicable Laws of its jurisdiction of organization,
with power and authority to own its properties and to conduct its business as
such properties are presently owned and such business is presently conducted,
except to the extent that the failure to have such power and authority could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          Due Qualification. It is duly qualified to do business as a foreign
organization in good standing and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualifications,
licenses or approvals, except where the failure to be in good standing or to
hold any such qualifications, licenses and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

7

 



 

(c)          Power and Authority; Due Authorization. It (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents (and Joinder Agreement, if applicable) to which
it is a party, (B) carry out the terms of and perform its obligations under the
Transaction Documents to which it is a party, (C) sell, assign or contribute the
Receivables and the Related Assets to Buyer on the terms and conditions herein
provided and (D) with respect to Buyer, purchase, acquire and own the
Receivables and the Related Assets on the terms and conditions herein provided
and (ii) has duly authorized by all necessary corporate or limited liability
company action, as applicable, the execution, delivery and performance of this
Agreement and the other Transaction Documents (and Joinder Agreement, if
applicable) to which it is a party in any capacity.

 

(d)          Binding Obligations. This Agreement constitutes, and each other
Transaction Document (and Joinder Agreement, if applicable) to be signed by it
when duly executed and delivered by it will constitute, a legal, valid and
binding obligation of it, enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar Applicable Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 

(e)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof by it will not, (i) conflict with, result in any breach
or (without notice or lapse of time or both) a default under, (A) its articles
of incorporation, by-laws, certificate of formation or limited liability company
agreement, as applicable, or (B) any Debt, (ii) result in the creation or
imposition of any Adverse Claim upon any of the Borrower’s properties pursuant
to the terms of any such Debt, other than any Adverse Claim created in
connection with this Agreement and the other Transaction Documents, (iii)
conflict with, result in any breach or (without notice or lapse of time or both)
a default under any other agreement or instrument to which it is a party or by
which it or any of its properties is bound, (iv) result in the creation or
imposition of any Adverse Claim upon any of its properties pursuant to the terms
of any such other agreement or instrument to which it is a party or by which it
or any of its properties is bound, other than any Adverse Claim created in
connection with this Agreement and the other Transaction Documents, or (v)
violate any Applicable Law applicable to it or any of its properties except, in
the cases of clauses (iii), (iv) and (v) to the extent that any such conflict or
violation could not reasonably be specified to have a Material Adverse Effect.

 

(f)           Bulk Sales Act. No transaction contemplated hereby requires
compliance by it with any bulk sales act or similar Applicable Law.

 

(g)          No Proceedings. There are no actions, suits, proceedings, claims,
disputes, or investigations pending, or to its knowledge threatened, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document (or Joinder Agreement, if applicable) to which it is
a party, (ii) seeking to prevent the sale, assignment or contribution, as
applicable, of any Receivables and Related Assets or the consummation of the
purposes of this Agreement or of any of the other Transaction Documents (or
Joinder Agreement, if applicable) to which it is a party, or (iii) seeking any
determination or ruling that has had or could reasonably be expected to have a
Material Adverse Effect.

 



8

 

 

(h)          Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document (or Joinder Agreement, if applicable) to which
it is a party, except for (i) the filing of the UCC financing statements
referred to in Article VI of the Loan and Security Agreement, all of which, at
the time required in Article VI of the Loan and Security Agreement, shall have
been duly filed and shall be in full force and effect, (ii) those that have been
made or obtained and are in full force and effect, (iii) those for which the
failure to be made or obtained would not reasonably be expected to have a
Material Adverse Effect or (iv) those that are not currently required.

 

(i)           Litigation. No injunction, decree or other decision has been
issued or made by any Governmental Authority against it or any material portion
of its properties that prevents, and, to its knowledge, no threat by any Person
has been made to attempt to obtain any such decision against it or its
properties, and there are no actions, suits, litigation or proceedings pending
or threatened against it or its properties in or before any Governmental
Authority that has had or could reasonably be expected to have a Material
Adverse Effect or would prevent it from conducting its business operations
relating to the Receivables or the performance of its duties and obligations
hereunder or under the other Transaction Documents.

 

(j)           Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by such Originator to Buyer under this Agreement or
pursuant to the other Transaction Documents will have been (i) in payment of a
debt incurred by such Originator in the ordinary course of business or financial
affairs of such Originator and the Buyer and (ii) made in the ordinary course of
business or financial affairs of such Originator and the Buyer.

 

SECTION 4.02.         Additional Representations and Warranties of Each
Originator. Each Originator represents and warrants to Buyer, Administrative
Agent and each Secured Party as of the date hereof and as of each date on which
a purchase and sale or contribution, as applicable, is made hereunder, as
follows:

 

(a)          Valid Sale. This Agreement constitutes an absolute and irrevocable
valid sale, transfer and assignment or contribution, as applicable, of the
Receivables originated by such Originator and the Related Assets to Buyer free
and clear of any Adverse Claim, or alternatively the granting of a valid
security interest in the Receivables originated by such Originator and the
Related Assets to Buyer free and clear of any Adverse Claim.

 

(b)          Use of Proceeds. The use of all funds obtained by such Originator
under this Agreement will not conflict with or contravene any of Regulations T,
U and X promulgated by the Federal Reserve Board.

 

(c)          Quality of Title. Prior to its sale or contribution to Buyer
hereunder, each Receivable originated by such Originator, together with the
Related Assets, is owned by it free and clear of any Adverse Claim; when Buyer
purchases or acquires by contribution such Receivable and Related Assets and all
Collections and proceeds if any of the foregoing, Buyer shall have acquired
legal and equitable title to such Receivable, for fair consideration and
reasonably equivalent value, free and clear of any Adverse Claim; and no
financing statement or other instrument similar in effect covering any
Receivable, any interest therein, and the Related Assets is on file in any
recording office, except such as may be filed (i) in favor of Buyer or Borrower
in accordance with any Purchase and Sale Agreement (and assigned to
Administrative Agent), (ii) in favor of Administrative Agent in accordance with
the Loan and Security Agreement or any Transaction Document or (iii) (x) “all
asset” financing statements filed in connection with the Existing Specified
Secured Debt or (y) with respect to HOV Services, Inc. during the ten (10) days
following the Closing Date, the state tax lien, file number L53008 P427,
recorded in Oakland County, Michigan.

 



9

 

 

(d)          Accurate Reports. No Information Package, Interim Report or any
other information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of such Originator or any of
its Affiliates to Buyer, Administrative Agent or any other Secured Party in
connection with this Agreement or any other Transaction Document: (i) was or
will be untrue or inaccurate in any material respect as of the date it was or
will be dated or as of the date so furnished; or (ii) contained or will contain
when furnished any material misstatement of fact or omitted or will omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading; provided, however, that, with respect to projected
financial information and information of a general economic or industry specific
nature, each Originator represents only that such information has been prepared
in good faith based on assumptions believed by such Originator to be reasonable
at the time such information was delivered; and provided, further, that such
information are not to be viewed as facts, are subject to significant
uncertainties and contingencies beyond the control of such Originator, no
assurance can be given that any particular projection or other information will
be realized and actual results during the period or periods covered by such
information may differ from such projections and that the differences may be
material.

 

(e)          UCC Details. (i) Such Originator’s true legal name as registered in
the sole jurisdiction in which it is organized, the jurisdiction of such
organization, its organizational identification number, if any, as designated by
the jurisdiction of its organization, its federal employer identification
number, if any, and (ii) the location of its chief executive office and
principal place of business are specified in Annex 1 and the offices where such
Originator keeps all its Records are located at the addresses specified in Annex
1 (or at such other locations, notified to Administrative Agent and Buyer in
accordance with Section 7.01(l) or 8.01(f) of the Loan and Security Agreement),
in jurisdictions where all actions required under Section 9.06 of the Loan and
Security Agreement has been taken and completed. Except as described in Annex 1,
such Originator has no, and has never had any, trade names, fictitious names,
assumed names or “doing business as” names and such Originator has never changed
the location of its chief executive office or its true legal name, identity or
corporate structure. Each Originator is organized only in a single jurisdiction.

 

(f)           Collection Accounts. The account numbers of the Collection
Accounts and related Collection Account Banks are specified in Schedule II to
the Loan and Security Agreement.

 

(g)          Tax Status. Such Originator (i) has timely filed all material tax
returns required to be filed by it and (ii) has paid or caused to be paid all
material taxes, assessments and other governmental charges, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

 

(h)          Servicing Programs. No license or approval is required for Servicer
or Buyer’s use of any software or other computer program used by such Originator
in the servicing of the Receivables, other than those which have been obtained
and are in full force and effect.

 

(i)            Credit and Collection Policies. Such Originator has complied with
its Credit and Collection Policies, and such policies have not changed since the
Closing Date, except in accordance with Section 5.03(f).

 

(j)            Compliance with Applicable Law. Such Originator has complied in
all material respects with all Applicable Law.

 



10

 

 

(k)          Eligible Receivables. Each Receivable was an Eligible Receivable on
the date of any sale or contribution hereunder, unless otherwise specified in
the first Information Package or Interim Report that includes such Receivable;
provided, that at any time prior to the Contract Evaluation End Date, none of
the following events shall be a breach of this representation: (i) clause (c) of
“Eligible Receivable” shall not be satisfied with respect to any Receivable that
otherwise satisfies each of the following conditions: (x) its related Contract
is not one of the Top 100 Customer Contracts and (y) the Unpaid Balance for such
Receivable and each other Receivable (taken in the aggregate) relating to such
Contract does not exceed 0.50% of the aggregate Unpaid Balance of all Eligible
Receivables at any time this representation is made and (ii) clause (s)(A) of
“Eligible Receivable” shall not be satisfied with respect to any Receivable that
otherwise satisfies each of the following conditions: (x) its related Contract
is not one of the Top 100 Customer Contracts, (y) the Unpaid Balance for such
Receivable and each other Receivable relating to such Contract does not exceed
0.50% of the aggregate Unpaid Balance of all Eligible Receivables at any time
this representation is made and (z) the related Obligor (or any of its
Affiliates) is not then withholding or then threatening to withhold any payments
under such Contract in connection with any breach of any anti-assignment
provision set forth therein.

 

(l)           Adverse Change. Since December 31, 2018, no event or occurrence
exists that has caused, or could reasonably be expected to cause, a Material
Adverse Effect.

 

(m)        Financial Information. All financial statements of the Parent and its
consolidated Subsidiaries delivered in connection with this Agreement or any
other Transaction Document were prepared in accordance with GAAP in effect on
the date such statements were prepared and fairly present in all material
respects the consolidated financial position of the Parent and its consolidated
Subsidiaries and their results of operations as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments). Since
December 31, 2018, there has been no change in the business, property,
operations or financial condition of the Parent and its Subsidiaries, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect.

 



11

 

 



(n)           Investment Company Act. Such Originator is not (i) required to
register as an “Investment Company” or (ii) “controlled” by an “Investment
Company”, under (and as to each such term, as defined in) the Investment Company
Act.

 

(o)           ERISA. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Exela Party and its respective ERISA Affiliates (i) have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Pension Plan; (ii) are in compliance in all material respects
with the applicable provisions of ERISA and the Code with respect to each
Pension Plan and Multiemployer Plan; (iii) have not incurred any liability to
the PBGC or to any Pension Plan or Multiemployer Plan under Title IV of ERISA,
other than a liability to the PBGC for premiums under Section 4007 of ERISA
already paid or not yet due; (iv) have not incurred any liability to the PBGC or
to any Pension Plan under Title IV of ERISA with respect to a plan termination
under Section 4041 of ERISA; and (v) have not incurred any Withdrawal Liability
to a Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

 

(p)           [Reserved].

 

(q)           No Default. No event has occurred and is continuing and no
condition exists, or would result from the sale, transfer and assignment or
contribution of the Receivables originated by such Originator, that constitutes
an Unmatured Initial Servicer Default, Initial Servicer Default, Event of
Default or Unmatured Event of Default.

 

(r)            No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

 

(s)           Solvent. Such Originator is Solvent.

 

(t)            Reliance on Separate Legal Identity. Each Originator hereby
acknowledges that the Secured Parties, the Lenders and the Administrative Agent
are entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon such Originator’s identity as a legal
entity separate from any Bankruptcy Remote Entity.

 

(u)           Policies and Procedures. To the extent applicable, each Exela
Party is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the PATRIOT
Act. Neither the Exela Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Exela Parties’ behalf shall use the
proceeds of the Loans to make any payments, directly or indirectly (including
through any third-party intermediary), to any Foreign Official in violation of
the FCPA. None of the Exela Parties nor any Affiliates of any Exela Parties, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Exela Parties, nor any Affiliates of any Exela Parties, or their respective
agents acting or benefiting in any capacity in connection with any Credit
Extension or other transactions hereunder, is a Blocked Person. None of the
Exela Parties, nor any of their agents acting in any capacity in connection with
the Credit Extensions or other transactions hereunder (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 



12

 

 

(v)           Opinions. The facts regarding each Exela Party, the Receivables,
the Related Assets, the transactions contemplated by the Transaction Documents
and the related matters set forth or assumed in each opinion of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.

 

(w)          Securitization Assets.

 

(i)            None of the Collateral is subject to any Lien of any Debt of
Exela or any of its Affiliates other than the Lien of the Administrative Agent
under the Transaction Documents. Without limiting the foregoing, all of the
Collateral satisfies the definition of “Securitization Assets” sold to a
“Special Purpose Securitization Subsidiary” in connection with a “Permitted
Securitization Financing,” and therefore is “Excluded Property” that is free and
clear of any Adverse Claim of any Existing Specified Secured Debt.

 

(ii)           As of the Closing Date, the Exela Parties are not obligated
(whether as a borrower, guarantor or otherwise) under any secured Debt
outstanding in an aggregate amount exceeding $75,000,000 other than the Existing
Specified Secured Debt and the Transaction Documents.

 

ARTICLE V

 

GENERAL COVENANTS

 

SECTION 5.01. Mutual Covenants. At all times prior to the Final Payout Date,
Buyer and each Originator shall:

 

(a)           Compliance with Applicable Laws, Etc. Comply in all material
respects with all Applicable Laws with respect to it, the Receivables and each
of the related Contracts.

 

(b)           Preservation of Existence. Preserve and maintain its existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing as a foreign organization in each
jurisdiction except where the failure to qualify or preserve or maintain such
existence, rights, franchises or privileges or to be so qualified could not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

 



13

 

 



(c)           Separateness. (i) To the extent applicable to it, observe the
applicable legal requirements for the recognition of any Bankruptcy Remote
Entity as a legal entity separate and apart from Exela and any Affiliate of
Exela, including complying with (and causing to be true and correct) each of the
facts and assumptions contained in the legal opinions of counsel delivered in
connection with this Agreement and the other Transaction Documents regarding
“true” sale and “substantive consolidation” matters (and any later bring-downs
or replacements of such opinions), and (ii) not take any actions inconsistent
with the terms of Section 8.08 of the Loan and Security Agreement or any
Bankruptcy Remote Entity’s limited liability company agreement.

 

The Parent may issue consolidated financial statements that include Buyer, but
such financial statements shall contain a footnote to the effect that the
Receivables and Related Assets of Buyer are not available to creditors of the
Parent. If any Originator provides Records relating to Receivables to any
creditor of such Originator, such Originator shall also provide to such creditor
a notice indicating that (A) such Receivables have been conveyed to the Buyer,
subsequently conveyed by the Buyer to Borrower and pledged to the Administrative
Agent in accordance with the Transaction Documents and (B) any Collections held
by it relating to such Receivables are held in trust pursuant to the Loan and
Security Agreement. Each Originator shall cause its financial statements to
disclose the separateness of Buyer and that the Receivables originated by such
Originator are owned by Buyer and are not available to creditors of such
Originator or of its Affiliates.

 

SECTION 5.02. Additional Covenants of Each Originator. At all times prior to the
Final Payout Date, each Originator shall:

 

(a)           Inspections. (i) From time to time, upon reasonable notice from
Buyer or Administrative Agent, as applicable, and during regular business hours,
permit Buyer, Administrative Agent, each other Credit Party and any of their
respective agents, regulators or representatives including certified public
accountants or other auditors or consultants acceptable to Administrative Agent,
such Credit Party or Buyer, as applicable (at the sole cost and expense of such
Originator), (A) to examine and make copies of and abstracts from all Records in
the possession or under the control of such Originator or its Affiliates or
agents, and (B) to visit the offices and properties of such Originator or its
agents or Affiliates for the purpose of examining such materials described in
clause (A) above, and to discuss matters relating to the Receivables originated
by such Originator, such Originator’s performance hereunder or such Originator’s
financial condition and results of operations with any of the officers or
employees of such Originator or its Affiliates having knowledge of such matters;
and (ii) without limiting the provisions of clause (i) above, from time to time
on request of the Administrative Agent or the Buyer with reasonable notice and
during reasonable business hours, permit certified public accountants or other
consultants or auditors acceptable to Administrative Agent to conduct, at such
Originator’s expense, a review of Originator’s books and records relating to
Pool Receivables; provided, that, unless an Unmatured Initial Servicer Default,
Initial Servicer Default, Unmatured Event of Default or an Event of Default
shall have occurred and be continuing at the time any such audit/inspection is
requested, such Originator shall only be required to reimburse any Person for
reasonable, documented costs and expenses related to two such audit/inspections
during any calendar year (excluding any audits/inspections requested by Buyer).

 



14

 

 

(b)           Keeping of Records and Books of Account; Delivery, Location of
Records. Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Receivables and Related Assets in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained (or
transferred to Servicer), all documents, books, records and other information
necessary or advisable for the collection of all Receivables and Related Assets
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable
received, made or otherwise processed on that day). At any time during the
continuation of a Servicer Default or an Event of Default, upon request of the
Administrative Agent or Buyer, deliver the originals of all Contracts to the
Administrative Agent or its designee, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related
Receivable against any Obligor thereof.

 

(c)           Performance and Compliance with Pool Receivables and Contracts. At
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts and the Receivables, unless such Originator or Servicer makes a
Deemed Collection in respect of the entire Unpaid Balance thereof in accordance
with Section 3.02.

 

(d)           Location of Records. Keep its principal place of business and
chief executive office, and the offices where it keeps its Records (and all
original documents relating thereto), at the address(es) of such Originator
referred to in Annex 1 or, upon ten (10) days’ prior written notice to the
Administrative Agent and LC Bank, at such other locations in jurisdictions where
all action required by Section 9.06 of the Loan and Security Agreement shall
have been taken and completed.

 

(e)           Credit and Collection Policies. Comply with its Credit and
Collection Policy in regard to each Receivable originated by such Originator and
the Related Assets and not agree to any changes thereto in a manner that could
be adverse to the interests of the Credit Parties except as expressly permitted
hereunder and under Sections 8.03(c) and 8.06(c) of the Loan and Security
Agreement.

 

(f)            Collections. Within seven (7) Business Days of the Closing Date,
deliver written instructions to all Obligors to remit Collections of existing
and newly generated Receivables and the Related Security to a Continuing
Collection Account. At all times after the Closing Date, (i) on the related
invoice, instruct all Obligors to remit Collections of Pool Receivables and the
Related Security to a Continuing Collection Account and (ii) to the extent that
any Obligor remits any Collections to an Interim Collection Account, promptly
(within four (4) Business Days) notify such Obligor in writing and by telephone
to remit any future Collections to a Continuing Collection Account. In the event
any Exela Party receives any Collections, any such Collections shall be held in
trust by such Exela Party and such Exela Party shall deposit such Collections in
a Continuing Collection Account within four (4) Business Days of such receipt
thereof. In the event that any funds other than Collections are deposited into
any Collection Account, it (or the Initial Servicer on its behalf) shall within
four (4) Business Days of receipt thereof identify such funds and provide
instructions to the Administrative Agent to transfer such funds to the
appropriate Person entitled to such funds. It shall at all times maintain or
cause to be maintained such documents, books, records and other information
necessary or advisable to (i) on a daily basis identify Collections of Pool
Receivables received from time to time and (ii) segregate within four (4)
Business Days Collections of Pool Receivables from property of any Exela Party
and their respective Affiliates other than the Borrower. It shall ensure that no
disbursements are made from any Collection Account, other than such
disbursements that are made in connection with any Sweep Instructions or in
accordance with this Section or Section 4.01 of the Loan and Security Agreement.

 



15

 

  

(g)           Agreed Upon Procedures. Cooperate with Servicer and the designated
accountants or consultants for each annual agreed upon procedures report
required pursuant to Sections 8.02(f) and 8.05(g) of the Loan and Security
Agreement.

 

(h)           Frequency of Billing. Prepare and deliver (or cause to be prepared
and delivered) invoices with respect to each Receivable originated by such
Originator in accordance with its Credit and Collection Policies, but in any
event no less frequently than as required under the Contract related to such
Receivable.

 

(i)            Assignment of Claims Act. If reasonably requested by the
Administrative Agent, prepare and make any filings under the Federal Assignment
of Claims Act (or any other similar state and local Applicable Law) with respect
to Receivables from Obligors that are Governmental Authorities, that are
necessary or desirable in order for the Administrative Agent to enforce such
Receivable against the Obligor thereof.

 

(j)            Insurance. Keep its insurable properties insured at all times by
financially sound and responsible insurers; maintain insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies of the same or similar size in
the same or similar businesses in the same geographic area; maintain in full
force and effect public liability insurance against claims for personal injury
or death or property damage occurring upon, in, about or in connection with the
use of any properties owned, occupied or controlled by it, in such amounts and
with such deductibles as are customary with companies of the same or similar
size in the same or similar businesses and in the same geographic area; and
maintain such other insurance as may be required by Applicable Law.

 

(k)           PATRIOT ACT and FCPA. To the extent applicable, each Exela Party
is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the PATRIOT
Act. Neither the Exela Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Exela Parties’ behalf shall use the
proceeds of the Loans to make any payments, directly or indirectly (including
through any third party intermediary), to any Foreign Official in violation of
the FCPA. None of the Exela Parties nor any Affiliates of any Exela Parties, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Exela Parties, nor any Affiliates of any Exela Parties, or their respective
agents acting or benefiting in any capacity in connection with any Credit
Extension or other transactions hereunder, is a Blocked Person. None of the
Exela Parties, nor any of their agents acting in any capacity in connection with
the Credit Extensions or other transactions hereunder (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 



16

 

 

(l)            Exchange Act Disclosure. It will file a Current Report on Form
8-K under the Exchange Act to report the transactions contemplated by this
Agreement and in its future Forms 10-K and 10-Q until the Final Payout Date. The
disclosure in each of such Exchange Act filings shall include an explicit
statement that any amendment or modification to any Existing Specified Secured
Debt Documents is prohibited if such amendment or modification could : (i) by
its terms cause any Exela Party to be unable to perform its obligations under
the Transaction Documents, (ii) cause any inaccuracy or breach of any
representation, warranty or covenant of any Exela Party (iii) could subject any
existing or subsequently arising Collateral to an Adverse Claim or (iv)
adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 

SECTION 5.03. Reporting Requirements. From the date hereof until the Final
Payout Date, each Originator will furnish (or cause to be furnished) to Buyer,
to Administrative Agent, LC Bank and each Lender each of the following:

 

(a)           Financial Statements and Other Information.

 

(i)            within forty-five (45) days after the close of each of the first
three quarterly periods of each fiscal year of the Parent, the quarterly
financial statements described in Section 8.05(a)(i) of the Loan and Security
Agreement;

 

(ii)           within ninety (90) days after the close of each fiscal year of
the Parent, the annual financial statements described in Section 8.05(a)(ii) of
the Loan and Security Agreement;

 

(iii)          promptly following a request therefor, any documentation or other
information (including with respect to any Exela Party) that Buyer,
Administrative Agent or any Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act;

 

(iv)          from time to time such further information regarding the business,
affairs and financial condition of the Exela Parties as Buyer, Administrative
Agent or any Lender shall reasonably request; and

 

(v)           notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (b) shall be deemed to have been furnished to each of
the Administrative Agent and the Buyer on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

 

(b)         ERISA.

 



17

 

 



(i)            Promptly after the filing or receiving thereof, copies of (I) all
reports and notices with respect to any Reportable Event with respect to any
Pension Plan, which any Exela Party or any of their respective ERISA Affiliates
files under ERISA with the Internal Revenue Service, the PBGC or the U.S.
Department of Labor or which any Exela Party or any of their respective ERISA
Affiliates receives from the Internal Revenue Service, the PBGC or the U.S.
Department of Labor, and (II) all reports and documents which it files under any
other applicable pension benefits legislation that relate to matters concerning,
or that would or could, individually or in the aggregate, reasonably be expected
to affect, the Receivables (including the value, the validity, the
collectability, or the enforceability thereof), the transactions contemplated by
the Transaction Documents, or the performance of such Originator (or any of its
Affiliates), or the ability of such Originator (or any of its Affiliates) to
perform, thereunder.

 

(ii)           Promptly after such Originator becomes aware of the occurrence of
any of the events listed in clauses (I) through (VI) below, a notice indicating
that such event has occurred:

 

I.the Secretary of the Treasury issues a notice to any Exela Party that a
Pension Plan has ceased to be a plan described in Section 4021(a)(2) of Title IV
of ERISA or when the Secretary of Labor determines that any such plan is not in
compliance with Title I of ERISA;

 

II.the Secretary of the Treasury determines that there has been a termination or
a partial termination within the meaning of Section 411(d)(3) of the Code or any
Pension Plan or there has been a termination, or notice of a termination, of any
Pension Plan under Section 4041 or Section 4042 of ERISA;

 

III.any Pension Plan fails to meet the minimum funding standards under Section
412 of the Code or Section 302 of ERISA;

 

IV.any Pension Plan is unable to pay benefits thereunder when due;

 

V.any Exela or any of their respective ERISA Affiliates liquidates in a case
under the Bankruptcy Code, or under any similar law as now or hereafter in
effect; or

 

VI.any Exela Party or any of their respective ERISA Affiliates incurs Withdrawal
Liability.

 

(c)           Default. Notice of the occurrence of any Initial Servicer Default,
Event of Default, Unmatured Event of Default, or termination of any sale or
contribution of Receivables under this Agreement, accompanied by a written
statement of a Responsible Officer of such Originator setting forth details of
such event and the action that such Originator proposes to take with respect
thereto, such notice to be provided promptly (but not later than two (2)
Business Days) after such Originator obtains knowledge of any such event.

 



18

 

 

(d)           Servicing Programs. If any Successor Servicer has been appointed
or if any Initial Servicer Default or Event of Default has occurred and is
continuing and a license or approval is required for Buyer’s, the Administrative
Agent’s or such Successor Servicer’s use of any software or other computer
program used by such Successor Servicer in the servicing of the Receivables,
then at the request of Buyer, the Administrative Agent or a Successor Servicer,
each Originator, as applicable, shall at its own expense arrange for Buyer,
Administrative Agent and such Successor Servicer to receive any such required
license or approval.

 

(e)           Litigation. Promptly, and in any event within three (3) Business
Days after such Originator obtains knowledge thereof, notice of (i) any
litigation, investigation or proceeding (including a contingency thereof)
initiated against such Originator and (ii) any development in litigation
previously disclosed by it, in each case, that could reasonably be expected to
have a Material Adverse Effect.

 

(f)            Change in Credit and Collection Policies or Business. At least
thirty (30) days prior to (i) the effectiveness of any change in or amendment to
the Credit and Collection Policy that could be adverse to the interests of the
Credit Parties, a description or, if available, a copy of the Credit and
Collection Policy then in effect and a written notice (A) indicating such change
or amendment and (B) requesting Buyer’s, Administrative Agent’s and the Required
Lender’s consent thereto and (ii) any change in the character of such
Originator’s business that has or could reasonably be expected to materially and
adversely affect the ability of such Originator to perform its obligations
hereunder or that would prevent such Originator from conducting its business
operations relating to the Receivables, its servicing of the Receivables or the
performance of its duties and obligations hereunder or under the other
Transaction Documents, a written notice indicating such change and requesting
Buyer’s, Administrative Agent’s and the Required Lender’s consent thereto.

 

(g)           Other Information. Promptly, from time to time, such Records or
other information, documents, records or reports respecting the condition or
operations, financial or otherwise, of such Originator as Administrative Agent
or Buyer may from time to time reasonably request in order to protect the
interests of Buyer, Administrative Agent, LC Bank or any Lender under or as
contemplated by this Agreement or any other Transaction Document or to comply
with any Applicable Law or any Governmental Authority.

 

(h)           Excluded Receivables. With reasonable promptness, written notice
if the total amount of Excluded Receivables originated in any calendar month
exceeds $150,000.

 

SECTION 5.04. Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not, without the prior written
consent of Administrative Agent, the Required Lenders, and Buyer, do or permit
to occur any act or circumstance which it has covenanted not to do or permit to
occur in any other Transaction Document to which it is a party in any capacity,
or:

 



19

 

 



(a)           Sales, Adverse Claims, Etc. Except as otherwise expressly provided
herein or in the other Transaction Documents, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to (i) any Receivable originated by such Originator
or any Related Asset or any interest therein, or any Collection Account to which
any Collections of any of the foregoing are sent, or any right to receive income
or proceeds (other than the purchase price paid to such Originator hereunder or
any proceeds of Collections remitted to such Originator hereunder to the extent
such Originator owes no other amounts hereunder) from or in respect of any of
the foregoing or (ii) its equity interest in Buyer.

 

(b)           Extension or Amendment of Receivables. Except as permitted under
Section 9.02(a) of the Loan and Security Agreement, extend, amend or otherwise
modify the payment terms of any Receivable originated by such Originator or
amend, modify or waive any payment term or condition of any related Contract, in
each case unless a corresponding Deemed Collection payment in respect of such
Receivable is made, in full, in connection therewith.

 

(c)           Change in Credit and Collection Policies or Business. (i) Make or
consent to any change in, or waive any of the provisions of, the Credit and
Collection Policies in a manner that could be adverse to the interests of the
Credit Parties without the prior written consent of the Buyer, Administrative
Agent, and the Required Lenders, or (ii) make any change in the character of
such Originator’s business that has or could reasonably be expected to
materially and adversely affect the ability of such Originator to perform its
obligations hereunder or that would prevent such Originator from conducting its
business operations relating to the Receivables, its servicing of the
Receivables or the performance of its duties and obligations hereunder or under
the other Transaction Documents, without the prior written consent of Buyer,
Administrative Agent and the Required Lenders.

 

(d)           Change in Collection Account Banks. (i) Add any bank account not
listed on Schedule II as a Collection Account unless the Administrative Agent
and the Required Lenders shall have previously approved and received duly
executed copies of all Account Control Agreements and/or amendments thereto
covering each such new account, (ii) terminate any Collection Account or related
Account Control Agreement or Sweep Instructions without the prior written
consent of the Administrative Agent and the Required Lenders and, in each case,
only if all of the payments from Obligors that were being sent to such
Collection Account will, upon termination of such Collection Account and at all
times thereafter, be deposited in a Continuing Collection Account covered by an
Account Control Agreement or (iii) amend, supplement or otherwise modify any
Account Control Agreement or Sweep Instructions without the prior written
consent of Administrative Agent and the Required Lenders.

 

(e)           Mergers, Acquisitions, Sales, Etc. Consolidate or merge with or
into any other Person (other than with another Originator) or sell, lease or
transfer all or substantially all of its property and assets (other than to
another Originator), or agree to do any of the foregoing, unless (i) no
Unmatured Initial Servicer Default, Initial Servicer Default, Event of Default
or Unmatured Event of Default has occurred and is continuing or would result
immediately after giving effect thereto, (ii) such Originator shall have given
Buyer, Administrative Agent and LC Bank not less than ten (10) Business Days’
prior written notice thereof, (iii) if such Originator is not the surviving
corporation or if such Originator sells, leases or transfers all or
substantially all of its property and assets, the surviving corporation or the
Person purchasing or being leased the assets is (A) a Subsidiary of Performance
Guarantor and agrees to be bound by the terms and provisions of the Transaction
Documents applicable to such Originator hereunder and (B) an entity organized or
existing under the laws of the United States, any state or commonwealth thereof,
the District of Columbia or any territory thereof, (iv) no Change in Control
shall result, (v) Performance Guarantor reaffirms in a writing, in form and
substance reasonably satisfactory to Administrative Agent, that its obligations
under the Performance Guaranty shall apply to the surviving entity, (vi)
Administrative Agent, the Required Lenders and Buyer have consented thereto in
writing and (vii) Administrative Agent receives such additional certifications,
documents, instruments, agreements and opinions of counsel as it shall
reasonably request, including as to the necessity and adequacy of any new UCC
financing statements or amendments to existing UCC financing statements. For the
avoidance of doubt, the foregoing shall in no way restrict the removal of any
Originator under Section 9.02.

 



20

 

 

(f)            Deposits to Accounts. (i) Deposit or otherwise credit, or cause
or permit to be so deposited or credited, or direct any Obligor to deposit or
remit, any Collection or proceeds thereof to any account other than a Continuing
Collection Account or (ii) except as remitted from an Interim Collection Account
pursuant to Sweep Instructions, permit funds other than Collections to be
deposited into any Continuing Collection Account.

 

(g)           Change in Organization, Etc. Change its jurisdiction of
organization or its name, identity or corporate organization structure or make
any other change such that any financing statement filed or other action taken
to perfect Buyer’s or Administrative Agent’s interests hereunder and under the
Loan and Security Agreement, as applicable, would become seriously misleading or
would otherwise be rendered ineffective, unless (i) no Unmatured Initial
Servicer Default, Initial Servicer Default, Event of Default or Unmatured Event
of Default has occurred and is continuing or would result immediately after
giving effect thereto, (ii) such Originator shall have given Buyer, the LC Bank
and Administrative Agent not less than ten (10) Business Days’ prior written
notice of such change and shall have cured such circumstances, (iii) no Change
in Control shall result, (iv) Performance Guarantor reaffirms in a writing, in
form and substance reasonably satisfactory to Administrative Agent, that its
obligations under the Performance Guaranty shall apply to the new entity, (v)
Administrative Agent, the Required Lenders, and Buyer have consented thereto in
writing, and (vi) Administrative Agent, the Required Lenders, and Buyer have
received such certificates, documents, instruments, agreements and opinions of
counsel as they shall reasonably request, including as to the necessity and
adequacy of any new UCC financing statements or amendments to existing UCC
financing statements. Each Originator shall at all times maintain its
jurisdiction of organization and its chief executive office within a
jurisdiction in the United States of America in which Article 9 of the UCC is in
effect.

 

(h)           Actions Impairing Quality of Title. Take any action that could
cause any Pool Receivable, together with the Related Security, not to be owned
by it free and clear of any Adverse Claim; or take any action that could
reasonably be expected to cause Administrative Agent not to have a valid
ownership interest or first priority perfected security interest in the Pool
Receivables and Continuing Collection Accounts and, to the extent such security
interest can be perfected by filing a financing statement or the execution of an
account control agreement, any Related Security (or any portion thereof) and all
cash proceeds of any of the foregoing, in each case, free and clear of any
Adverse Claim; or suffer the existence of any financing statement or other
instrument similar in effect covering any Pool Receivable on file in any
recording office except such as may be filed (i) in favor of the Borrower in
accordance with any Transaction Document or (ii) in favor of Administrative
Agent in accordance with this Agreement or any Transaction Document or (iii) (x)
“all asset” financing statements filed in connection with the Existing Specified
Secured Debt or (y) with respect to HOV Services, Inc. during the ten (10) days
following the Closing Date, the state tax lien, file number L53008 P427,
recorded in Oakland County, Michigan.

 



21

 

 

(i)            Buyer’s Tax Status. Take or cause any action to be taken that
would cause the Buyer to (i) be treated other than as either a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3 that is
disregarded as separate from a United States person within the meaning of
Section 7701(a)(30) of the Code or a partnership for U.S. federal income tax
purposes whose partners are all United States persons within the meaning of
Section 7701(a)(30) of the Code, or are otherwise approved by the Administrative
Agent or (ii) become an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes.

 

(j)            Anti-Terrorism Laws. None of the Exela Parties, nor any of their
Affiliates or agents shall:

 

(i)            conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,

 

(ii)           deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs or

 

(iii)          engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the PATRIOT Act or
any other Anti-Terrorism Law.

 

(k)           Restrictions on Exela Secured Debt. Permit any Exela Party or any
Affiliate thereof to incur any new secured Debt or consent to any amendment or
modification to any Debt of Exela or any of its Affiliates, including (without
limitation) any Existing Specified Secured Debt Documents, the effect of which
could: (i) by its terms cause any Exela Party to be unable to perform its
obligations under the Transaction Documents, (ii) cause any inaccuracy or breach
of any representation, warranty or covenant of any Exela Party (iii) could
subject any existing or subsequently arising Collateral to an Adverse Claim or
(iv) adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 



22

 

 

ARTICLE VI

 

TERMINATION OF PURCHASES

 

SECTION 6.01. Voluntary Termination. Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the sale and contribution
of Receivables and Related Assets pursuant to this Agreement may be terminated
by the Buyer, with the prior written consent of the Administrative Agent and
Required Lenders, at any time when the Aggregate Loan Amount plus the Revolving
A LC Participation Amount is equal to zero.

 

SECTION 6.02. Automatic Termination. The sale or contribution of any Receivables
and Related Assets pursuant to this Agreement shall automatically terminate if
an Event of Bankruptcy shall have occurred and remain continuing with respect to
such Originator or Buyer.



 

ARTICLE VII

 

INDEMNIFICATION

 

SECTION 7.01.         Each Originator’s Indemnity. (a) General Indemnity.
Without limiting any other rights which any such Person may have hereunder or
under Applicable Law, but subject to Section 8.06, each Originator, jointly and
severally, hereby agrees to indemnify and hold harmless Buyer, Buyer’s
Affiliates and all of their respective successors, transferees, participants and
assigns, Administrative Agent and any Secured Party under the Loan and Security
Agreement, and all officers, members, managers, directors, shareholders,
officers, employees and agents of any of the foregoing (each an “Originator
Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related reasonable and documented out-of-pocket
costs and expenses (including all filing fees), including reasonable Attorney
Costs, and reasonable consultants’ and accountants’ fees and disbursements (all
of the foregoing being collectively referred to as “Originator Indemnified
Amounts”) awarded against or incurred by any of them arising out of, relating to
or in connection with the Transaction Documents, any of the transactions
contemplated thereby (including the issuance of, or the fronting for, any Letter
of Credit), or the ownership, maintenance or purchasing of the Receivables or in
respect of or related to any Receivable or Related Assets, the issuance or
drawing of any Letter of Credit or otherwise arising out of or relating to or in
connection with the actions or inactions of Buyer, Performance Guarantor, such
Originator or any Affiliate of any of them; provided, however, notwithstanding
anything to the contrary in this Article VII, excluding Originator Indemnified
Amounts solely to the extent (x) resulting from the gross negligence or willful
misconduct on the part of such Originator Indemnified Party, as determined by a
final non-appealable judgment by a court of competent jurisdiction or (y) that
constitute recourse with respect to a Receivable or the Related Assets by reason
of an Event of Bankruptcy or insolvency, or the financial or credit condition or
financial default, of the related Obligor. Without limiting the foregoing, each
Originator, jointly and severally, shall indemnify, subject to the express
limitations set forth in this Section 7.01, and hold harmless each Originator
Indemnified Party for any and all Originator Indemnified Amounts arising out of,
relating to or in connection with:

 

(a)          the transfer by such Originator of any interest in any Receivable
other than the sale or contribution, as applicable, of any Receivable and
Related Assets to Buyer pursuant to this Agreement and the grant of a security
interest or ownership interest to Buyer pursuant to this Agreement or the
subsequent assignment to the Borrower and pledge to the Administrative Agent;

 

23

 



 

(b)          any representation, warranty or statement made or deemed made by
such Originator (or any of its officers or Affiliates) under or in connection
with this Agreement or any Transaction Document, any Information Package, any
Interim Report or any other information or report delivered by or on behalf of
any Originator pursuant hereto, which shall have been untrue, false or incorrect
when made or deemed made;

 

(c)          the failure of such Originator to comply with the terms of any
Transaction Document, the Federal Assignment of Claims Act or any other similar
state and local Applicable Law (including with respect to any Receivable or
Related Assets transferred by such Originator) or the nonconformity of any such
Receivable or Related Assets with any such Applicable Law;

 

(d)          the lack of an enforceable ownership interest or a first priority
perfected security interest in the Receivables (and all Related Assets)
transferred by such Originator, or purported to be transferred by such
Originator, to Buyer pursuant to this Agreement against all Persons (including
any bankruptcy trustee or similar Person);

 

(e)          any attempt by any Person (including Buyer) to void the transfers
by such Originator contemplated hereby under statutory provisions or common law
or equitable action;

 

(f)           the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Receivable and the other Related
Assets in respect thereof, transferred by such Originator, or purported to be
transferred by such Originator, to Buyer pursuant to this Agreement whether at
the time of any purchase or acquisition, as applicable, or at any time
thereafter;

 

(g)          any dispute, claim, offset, defense, or other similar claim or
defense (other than discharge in bankruptcy) of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool transferred by
such Originator, or purported to be transferred by such Originator, to Buyer
pursuant to this Agreement (including a defense based on such Receivable or the
Related Assets not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services,
or other similar claim or defense not arising from the financial inability of
any Obligor to pay undisputed indebtedness;

 

(h)          any failure of such Originator to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document;

 



24

 

 

(i)           any suit or claim related to the Receivables or Related Assets
transferred by such Originator, or purported to be transferred by such
Originator, to Buyer pursuant to this Agreement (including any products
liability or environmental liability claim arising out of or in connection with
merchandise or services that are the subject of any such Receivable or Related
Asset);

 

(j)           any products liability, environmental or other claim arising out
of or in connection with any Receivable or Related Assets or other merchandise,
goods or services which are the subject of or related to any Receivable or
Related Assets;

 

(k)          the ownership, delivery, non-delivery, possession, design,
construction, use, maintenance, transportation, performance (whether or not
according to specifications), operation (including the failure to operate or
faulty operation), condition, return, sale, repossession or other disposition or
safety of any Related Assets (including claims for patent, trademark, or
copyright infringement and claims for injury to persons or property, liability
principles, or otherwise, and claims of breach of warranty, whether express or
implied);

 

(l)           any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any purchase hereunder or in respect of any Receivable or other
Related Assets or any related Contract (except to the extent relating to a
credit losses on the Pool Receivable by reason of an Event of Bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor);

 

(m)         any failure of such Originator to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;

 

(n)          (i) if legally required, the failure by such Originator to notify
any Obligor of the assignment pursuant to the terms hereof of any Receivable or
Related Assets to Buyer (and subsequently, as transferred pursuant to the Second
Tier Purchase and Sale Agreement to the Borrower and as pledged under the Loan
and Security Agreement to Administrative Agent for the benefit of Lenders) or
(ii) the failure to require that all Collections of Receivables be deposited
directly in a Continuing Collection Account covered by an Account Control
Agreement;

 

(o)          the failure by such Originator to comply with the “bulk sales” or
analogous Applicable Laws of any jurisdiction;

 

(p)          any Taxes imposed upon any Originator Indemnified Party or upon or
with respect to the Receivables transferred by such Originator (whether or not
imposed on any Person, including a Lender), or purported to be transferred by
such Originator, to Buyer pursuant to this Agreement arising by reason of the
purchase or ownership, contribution or sale of such Receivables (or of any
interest therein) or Related Assets;

 



25

 

 

(q)          any failure of such Originator to perform any of its respective
duties or obligations under any Contract related to any Receivable;

 

(r)           any failure by any Exela Party to obtain any Obligor’s consent to
any transfer, sale or assignment of any rights and duties under a Contract that
requires the Obligor thereunder to consent to any such transfer, sale or
assignment of any rights and duties thereunder;

 

(s)          the failure by such Originator or the Buyer to pay when due any
Taxes, including sales, excise or personal property taxes with respect to the
Receivables or Related Assets;

 

(t)           any loss arising, directly or indirectly, as a result of the
failure by such Originator to timely collect and remit to the appropriate
authority any sales or similar transfer type Taxes on or with respect to the
Receivables or Related Assets (to the extent not duplicative of clause (xvi)
above);

 

(u)          any commingling of any Collections by such Originator relating to
the Receivables or Related Assets with any of its own funds or the funds of any
other Person;

 

(v)          the failure or delay to provide any Obligor with an invoice or
other evidence of indebtedness;

 

(w)         any failure by such Originator to obtain consent from any Obligor
prior to the assignment of any Receivable and Related Assets pursuant to the
terms of this Agreement;

 

(x)          any breach of any Contract as a result of the sale or contribution
thereof or any Receivables related thereto pursuant to this Agreement;

 

(y)         any inability of such Originator or Buyer to assign any Receivable
or Related Asset as contemplated under the Transaction Documents; or the
violation or breach by such Originator of any confidentiality provision, or of
any similar covenant of non-disclosure, with respect to any Contract, or any
other Originator Indemnified Amount with respect to or resulting from any such
violation or breach;

 

(z)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including a defense based on such Receivable or the related Contract or Agency
Letter not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of any
Obligor to pay undisputed indebtedness;

 

26

 

 

(aa)         any other amount paid or payable pursuant to Section 5.02 or 14.04
of the Loan and Security Agreement; or

 

(bb)        Taxes described in clauses (a), (b) and (c) of Section 5.03 of the
Loan and Security Agreement.

 

SECTION 7.02.         Contribution. If for any reason the indemnification
provided above in this Article VII is unavailable to an Originator Indemnified
Party or is insufficient to hold an Originator Indemnified Party harmless, then
each Originator shall contribute to the amount paid or payable by such
Originator Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Originator Indemnified Party on the one hand and such
Originator on the other hand but also the relative fault of such Originator
Indemnified Party as well as any other relevant equitable considerations.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.        Amendments, Etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure by any Originator therefrom shall in
any event be effective unless the same shall be in writing and signed by Buyer,
Administrative Agent (with the consent of the Required Lenders) and (if an
amendment) such Originator, and if such amendment or waiver affects the
obligations of the Performance Guarantor, the Performance Guarantor consents in
writing thereto, and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No
Originator may amend or otherwise modify any other Transaction Document executed
by it without the written consent of Buyer, Administrative Agent the Required
Lenders, and if such amendment or waiver affects the obligations of the
Performance Guarantor, the Performance Guarantor consents in writing thereto.

 

SECTION 8.02.         No Waiver; Remedies. No failure on the part of Buyer or
any Originator Indemnified Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. If an Event of Default has occurred and is continuing, Buyer (or
Administrative Agent as assignee of Buyer’s rights hereunder) shall have, in
addition to all other rights and remedies under this Agreement, any other
Transaction Document or otherwise, all other rights and remedies provided under
the UCC of each applicable jurisdiction and other Applicable Laws (including all
the rights and remedies of a secured party upon default under the UCC (including
the right to sell any or all of the Receivables and Related Assets)). The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by Applicable Law. Each Originator hereby consents to and
agrees to be bound by the specific remedies provisions of Section 9.03 and 9.04
of the Loan and Security Agreement as if they were set forth herein mutatis
mutandis. Without limiting the foregoing, TSL, individually and as
Administrative Agent, each Lender, the LC Bank, and any of their Affiliates (the
“Set-off Parties”) are each hereby authorized by each of the parties hereto, at
any time and from time to time during the continuance of an Event of Default, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by and other indebtedness at any time owing to any such Set-off Party to or
for the credit to the account of such party, against all due but unpaid
obligations of such party, now or hereafter existing under this Agreement or any
other Transaction Document (other than in respect of any repayment of Aggregate
Loan Amount or Interest by Buyer pursuant to the Loan and Security Agreement),
to any Affected Person, any Originator Indemnified Party or any other Affected
Person; provided, that any Set-off Party shall notify such party prior to or
concurrently with any such set off.

 



27

 

 

SECTION 8.03.         Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communication) and faxed, emailed or delivered,
to each party hereto, at its address set forth under its name Annex 2 or at such
other address, facsimile number or email address as shall be designated by such
party in a written notice to the other parties hereto. Notices and
communications by (i) facsimile shall be effective when sent (and shall be
followed by hard copy sent by regular mail), (ii) e-mail shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment) and (iii) notices and
communications sent by other means shall be effective when received.

 

SECTION 8.04.         Binding Effect; Assignment. Each Originator acknowledges
that institutions providing financing (by way of loans or the issuance of
Letters of Credit) pursuant to the Loan and Security Agreement may rely upon the
terms of this Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall also, to the extent provided herein, inure to the benefit of the parties
to the Loan and Security Agreement. Each Originator acknowledges that Buyer’s
rights under this Agreement may be assigned to Borrower under the Second Tier
Purchase and Sale Agreement and to TSL or another Secured Party under the Loan
and Security Agreement, consents to such assignment and to the exercise of those
rights directly by Borrower, TSL or another Secured Party to the extent
permitted by the Second Tier Purchase and Sale Agreement or the Loan and
Security Agreement and acknowledges and agrees that Borrower, TSL individually
and as agent, a Lender and the other Affected Persons and each of their
respective successors and permitted assigns are express third party
beneficiaries of this Agreement.

 

SECTION 8.05.         Survival. The rights and remedies with respect to any
breach of any representation and warranty made by any Originator or Buyer
pursuant to Section 3.02 or Article IV the indemnification provisions of Article
VII, and the provisions of Sections 8.04, 8.05, 8.06, 8.08, 8.09, 8.10, 8.11,
8.12 and 8.14 shall survive any termination of this Agreement.

 



28

 

 

SECTION 8.06.         Costs, Expenses and Taxes. In addition to its obligations
under Article VII whether or not the transactions contemplated hereby shall be
consummated, each Originator, jointly and severally, agrees to pay promptly (a)
all of Buyer’s, each Credit Party’s and Administrative Agent’s actual and
reasonable costs and expenses of preparation of the Transaction Documents and
any consents, amendments, waivers or other modifications thereto; (b) all the
reasonable fees, expenses and disbursements of counsel to Buyer, each Credit
Party and Administrative Agent in connection with the negotiation, preparation,
execution and administration of the Transaction Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by any Exela Party; (c) all the actual costs and reasonable
expenses of creating and perfecting security interests in favor of
Administrative Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to Buyer, each Credit Party and Administrative Agent and of counsel
providing any opinions that any Credit Party may request in respect of the
Receivables and Related Assets or security interests created pursuant to the
Transaction Documents; (d) all of Buyer, each Credit Party’s and Administrative
Agent’s actual costs and reasonable fees, expenses for, and disbursements of any
of Buyer’s, such Credit Party’s or Administrative Agent’s auditors, accountants,
consultants or appraisers whether internal or external, and all reasonable
attorneys’ fees (including allocated costs of internal counsel and expenses and
disbursements of outside counsel) incurred by Buyer, each Credit Party and the
Administrative Agent; (e) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Administrative Agent
and its counsel) in connection with the custody or preservation of any of the
Receivables and Related Assets; (f) all the actual costs and reasonable expenses
of the Credit Parties, Administrative Agent and Lenders in connection with the
attendance at any meetings in connection with this Agreement and the other
Transaction Documents; (g) all other actual and reasonable costs and expenses
incurred by Buyer, each Credit Party and Administrative Agent in connection with
the syndication of the Loans and Commitments and the negotiation, preparation
and execution of the Transaction Documents and any consents, amendments, waivers
or other modifications thereto and the transactions contemplated thereby; and
(h) after the occurrence of an Unmatured Initial Servicer Default, Initial
Servicer Default, an Unmatured Event of Default or an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by Buyer, any
Credit Party, Administrative Agent and Lenders in collecting any payments due
from any Exela Party hereunder or under the other Transaction Documents by
reason of such Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Receivables or
Related Assets or the enforcement of the Transaction Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings.

 

SECTION 8.07.         Execution in Counterparts; Integration. This Agreement may
be executed in any number of counterparts and by the different parties in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Transaction Documents,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof, superseding all prior oral or written understandings.

 



29

 

 

SECTION 8.08.        Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK,
EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY
OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY CREDIT PARTY IN THE RECEIVABLES
AND RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).

 

SECTION 8.09.         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.09 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

SECTION 8.10.        Consent to Jurisdiction; Waiver of Immunities. EACH
ORIGINATOR AND BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

 

(a)          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST IT ARISING OUT OF OR
RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT, MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, IT, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN THIS
AGREEMENT IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT CREDIT PARTIES RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST IT IN THE COURTS OF ANY OTHER JURISDICTION.

 



30

 

 

(b)          IT CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN THIS AGREEMENT. NOTHING IN THIS SECTION 8.10 SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 8.11.        Confidentiality. Each party hereto agrees to comply with,
and be bound by, the confidentiality provisions of Section 14.06 of the Loan and
Security Agreement as if they were set forth herein mutatis mutandis.

 

SECTION 8.12.        No Proceedings. Each Originator agrees, for the benefit of
the parties to the Loan and Security Agreement, that it will not institute
against, or join any other Person in instituting against, any Bankruptcy Remote
Entity any Event of Bankruptcy until one year and one day after the Final Payout
Date. In addition, all amounts payable by Buyer to any Originator pursuant to
this Agreement shall be payable solely from funds available for that purpose.

 

SECTION 8.13.        No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.

 

SECTION 8.14.        Grant of Security Interest. It is the intention of the
parties to this Agreement that the conveyance of each Originator’s right, title
and interest in and to the Receivables, the Related Assets and all the proceeds
of all of the foregoing to Buyer pursuant to this Agreement shall constitute an
absolute and irrevocable purchase and sale or capital contribution, as
applicable, and not a loan or pledge. Notwithstanding the foregoing, each
Originator does hereby grant to Buyer a security interest to secure such
Originator’s obligations hereunder in all of such Originator’s now or hereafter
existing right, title and interest in, to and under all Receivables and the
Related Assets and that this Agreement shall constitute a security agreement (as
defined in the UCC) and under other Applicable Law.

 

SECTION 8.15.        Binding Terms in Other Transaction Documents. Each
Originator hereby makes for the benefit of the Administrative Agent, each
Lender, LC Bank, each other Secured Party, each of the representations,
warranties, covenants, and agreements, and accepts all other binding terms,
including the waiver of any rights, which are made applicable to any Originator
in any other Transaction Document, each as if the same (together with any
provisions incorporated therein by reference) were set forth in full herein.

 



31

 

 

SECTION 8.16.        Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

 

SECTION 8.17.        Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

ARTICLE IX

 

JOINDER OF ADDITIONAL ORIGINATORS; Removal of originators

 

SECTION 9.01.         Addition of New Originators. Additional Persons may be
added as Originators hereunder, with the prior written consent of Buyer,
Servicer, the Required Lenders and the Administrative Agent, provided, that the
following conditions are satisfied on or before the date of such addition:

 

(a)          Servicer shall have given Administrative Agent, LC Bank, and Buyer
at least thirty (30) days’ prior written notice of such proposed addition and
the identity of each such proposed additional Originator and shall have provided
such other information with respect to such proposed additional Originator as
Administrative Agent and LC Bank may reasonably request;

 

(b)          Performance Guarantor shall have executed and delivered to
Administrative Agent a Performance Guaranty in form and substance acceptable to
Administrative Agent (in its sole discretion) guaranteeing the timely payment
and performance of all of each such proposed additional Originator’s obligations
hereunder and under each other Transaction Document, if any, to which such
proposed Originator is a party in any capacity;

 

(c)          each such proposed additional Originator has executed and delivered
to the Buyer and Administrative Agent an agreement substantially in the form
attached hereto as Exhibit 9 (a “Joinder Agreement”);

 

(d)          each such proposed additional Originator has delivered to Buyer and
Administrative Agent each of the applicable documents with respect to such
Originator described in Section 6.01 of the Loan and Security Agreement;

 

(e)          the Purchase and Sale Termination Date shall not have occurred;

 

(f)           no Unmatured Initial Servicer Default, Initial Servicer Default,
Event of Default or Unmatured Event of Default shall have occurred and be
continuing; and

 

(g)          each such proposed additional Originator is organized under the
laws of (i) the United States or any state of subdivision thereof or (ii) after
such time as the Administrative Agent has satisfactorily completed tax and legal
analysis of the implications of the joinder of any Canadian Originators, United
States or any state of subdivision thereof.

 

32

 



 

SECTION 9.02.         Removal of Originators. Any Originator that is an
Immaterial Originator at the relevant time of determination may terminate its
obligation to sell and assign Receivables to Buyer hereunder so long as each of
the following conditions is satisfied:

 

(i)              Buyer and the Administrative Agent, shall have received prior
written notice from such Originator (a “Terminating Originator”) specifying the
effective date for such termination which shall not be sooner than 15 days after
Buyer and the Administrative Agent receives such notice;

 

(ii)              immediately after giving effect to such termination, no
Borrowing Base Deficit shall exist (and the Servicer shall have delivered an
Interim Report setting forth the calculations evidencing satisfaction of this
condition precedent);

 

(iii)            both immediately before and after giving effect to such
termination, no Purchase and Sale Termination Event, Unmatured Initial Servicer
Default, Initial Servicer Default, Event of Default or Unmatured Event of
Default shall have occurred and be continuing or shall reasonably be expected
occur and such Terminating Originator shall be deemed to have represented and
warranted as to such on and as of the Termination Effective Date (such
representation and warranty to survive such Terminating Originator’s termination
as a party hereto) and, in connection therewith, Liquidity shall be reported on
a pro forma basis;

 

(iv)           each Obligor of any Receivables originated by such Terminating
Originator shall have been notified to remit payments to an account other than a
Continuing Collection Account; provided that, to the extent any such Obligor
incorrectly remits payments into a Continuing Collection Account, the
Administrative Agent shall remit such payment as directed by the Servicer or
Terminating Originator;

 

(v)            any existing Pool Receivables originated by such Terminating
Originator are repurchased by such Terminating Originator pursuant to an
agreement acceptable to the Administrative Agent;

 

(vi)           such Terminating Originator is not obligated to perform any
transitional services with respect to any Receivable, Contract or any
Transaction Document; and

 

(vii)          the Parent (or another Exela Party) has entered into definitive
agreements to sell the Capital Stock of such Terminating Originator or all or
substantially all of such Terminating Originator’s assets to a Person that is
not Exela or an Affiliate of Exela.

 



33

 

 

Any termination by an Originator pursuant to this Section 9.02 shall become
effective on the later to occur of (i) the first Business Day that follows the
day on which the requirements of foregoing clauses (i) through (vi) shall have
been satisfied or (ii) the date specified in the notice referred to in the
foregoing clause (i) (the “Termination Effective Date”). Any termination by an
Originator pursuant to this Section 9.02 shall terminate such Originator’s right
and obligation to sell or contribute Receivables and the Related Assets to Buyer
and Buyer’s agreement, with respect to such Originator, to purchase or accept
contributions of such Receivables and Related Assets; provided, however, that
such termination shall not relieve such Originator of any of its other
obligations, to the extent such obligations relate to Receivables (and Related
Assets with respect thereto) originated by such Originator prior to the
Termination Effective Date.

 

[SIGNATURE PAGES FOLLOW]

 



34

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

EXELA TECHNOLOGIES, INC.,
as Initial Servicer

    

By:/s/ James Reynolds

Name:James Reynolds

Title:Chief Financial Officer

 

 

 

EXELA RECEIVABLES HOLDCO, LLC,

as Buyer

 

 

By:/s/ James Reynolds

Name:James Reynolds

Title:Chief Financial Officer

 

 

BANCTEC, INC.,

DELIVEREX, LLC

ECONOMIC RESEARCH SERVICES, INC.

EXELA ENTERPRISE SOLUTIONS, INC.,

SOURCEHOV HEALTHCARE, INC.

UNITED INFORMATION SERVICES, INC.,

HOV ENTERPRISE SERVICES, INC.,

HOV SERVICES, INC.,

HOV SERVICES, LLC,

J&B SOFTWARE, INC.,

REGULUS GROUP II LLC,

REGULUS GROUP LLC,

REGULUS INTEGRATED SOLUTIONS LLC,

SOURCECORP BPS INC.,

SOURCECORP MANAGEMENT, INC.,

NOVITEX GOVERNMENT SOLUTIONS, LLC,

each as an Originator

  

 

By:/s/ James Reynolds

Name:James Reynolds

Title:Chief Financial Officer

 



Annex 1, Page 1 

 

 

ANNEX 1

 

UCC DETAILS SCHEDULE

 

(1)BANCTEC, INC.:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   2701 E. Grauwyler Road Irving, TX 75061   (c)      Doing
Business As Names; Changes in Location or Name   None.   (d)      Federal
Taxpayer ID Number   75-1559633   (e)      Jurisdiction of Organization  
Delaware   (f)      True Legal Name   BancTec, Inc.   (g)      Organizational
Identification Number       2114052

 



Annex 1, Page 2 

 

 



(2)DELIVEREX, LLC:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   2054 Zanker Rd, San Jose, CA 95131   (c)      Doing Business
As Names; Changes in Location or Name   None.   (d)      Federal Taxpayer ID
Number   51-0370088   (e)      Jurisdiction of Organization   Delaware  
(f)      True Legal Name   Deliverex, LLC   (g)      Organizational
Identification Number       2547498

 



Annex 1, Page 3 

 

 

(3)ECONOMIC RESEARCH SERVICES, INC.:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   4901 Tower Court Tallahassee, FL 32303   (c)      Doing
Business As Names; Changes in Location or Name   None.   (d)      Federal
Taxpayer ID Number   58-1454192   (e)      Jurisdiction of Organization  
Florida   (f)      True Legal Name   Economic Research Services, Inc.  
(g)      Organizational Identification Number       F57489

 



Annex 1, Page 4 

 

 

(4)EXELA ENTERPRISE SOLUTIONS, INC.:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   300 Stamford Pl Fl W Stamford, CT 06902-6765   (c)      Doing
Business As Names; Changes in Location or Name   None.   (d)      Federal
Taxpayer ID Number   13-3587073   (e)      Jurisdiction of Organization  
Delaware   (f)      True Legal Name   Exela Enterprise Solutions, Inc.  
(g)      Organizational Identification Number       2212506

 



Annex 1, Page 5 

 

 

(5)HOV ENTERPRISE SERVICES, INC.:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   1250 West 14 Mile Road, Troy, MI 48083   (c)      Doing
Business As Names; Changes in Location or Name   None.   (d)      Federal
Taxpayer ID Number   22-3520617   (e)      Jurisdiction of Organization   New
Jersey   (f)      True Legal Name   HOV Enterprise Services, Inc.  
(g)      Organizational Identification Number       100707465

 



Annex 1, Page 6 

 

 

(6)HOV SERVICES, INC.:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   1250 West 14 Mile Road, Troy, MI 48083   (c)      Doing
Business As Names; Changes in Location or Name   None.   (d)      Federal
Taxpayer ID Number   26-0839966   (e)      Jurisdiction of Organization  
Delaware   (f)      True Legal Name   HOV Services, Inc.  
(g)      Organizational Identification Number       2833232

 



Annex 1, Page 7 

 

 

(7)HOV SERVICES, LLC:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   1250 West 14 Mile Road, Troy, MI 48083   (c)      Doing
Business As Names; Changes in Location or Name   None.   (d)      Federal
Taxpayer ID Number   26-0839966   (e)      Jurisdiction of Organization   Nevada
  (f)      True Legal Name   HOV Services, LLC   (g)      Organizational
Identification Number       NV2005104725 8

 



Annex 1, Page 8 

 

 

(8)J&B SOFTWARE, INC.:

 

  (a)      Chief Executive Office   Ronald Cogburn   (b)      Locations Where
Records Are Kept   510 East Township Line Road Blue Bell, PA 19422  
(c)      Doing Business As Names; Changes in Location or Name   None.  
(d)      Federal Taxpayer ID Number   23-2327305   (e)      Jurisdiction of
Organization   Pennsylvannia   (f)      True Legal Name   J&B Software, Inc.  
(g)      Organizational Identification Number       862043

 



Annex 1, Page 9 

 



 

(9)NOVITEX GOVERNMENT SOLUTIONS, LLC:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

8401 Corporate Drive Suite 420 Landover, MD 20785

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

13-3587073

(e)          Jurisdiction of Organization

Delaware

(f)          True Legal Name

Novitex Government Solutions, LLC

(g)          Organizational Identification Number

 

3684609

 

Annex 1, Page 10

 



 

(10)REGULUS GROUP II LLC:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

4855 Peachtree Industrial Blvd Suite 245 Norcross, GA 30092

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

26-4545318

(e)          Jurisdiction of Organization

Delaware

(f)          True Legal Name

Regulus Group II, LLC

(g)          Organizational Identification Number

 

4668931

 



Annex 1, Page 11

 

 

(11)REGULUS GROUP LLC:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

4855 Peachtree Industrial Blvd Suite 245 Norcross, GA 30092

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

23-2847269

(e)          Jurisdiction of Organization

Delaware

(f)          True Legal Name

Regulus Group, LLC

(g)          Organizational Identification Number

 

2595769

 



Annex 1, Page 12

 

 

(12)REGULUS INTEGRATED SOLUTIONS LLC:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

4855 Peachtree Industrial Blvd Suite 245 Norcross, GA 30092

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

52-2277055

(e)          Jurisdiction of Organization

Delaware

(f)          True Legal Name

Regulus Integrated Solutions LLC

(g)          Organizational Identification Number

 

3315131

 



Annex 1, Page 13

 

 

(13)SOURCECORP BPS INC.:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

2701 E. Grauwyler Road Irving, TX 75061

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

51-0370086

(e)          Jurisdiction of Organization

Delaware

(f)          True Legal Name

SOURCECORP BPS Inc.

(g)          Organizational Identification Number

 

2547502

 



Annex 1, Page 14

 

 

(14)SOURCECORP MANAGEMENT, INC.:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

2701 E. Grauwyler Road Irving, TX 75061

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

75-2912986

(e)          Jurisdiction of Organization

Texas

(f)          True Legal Name

SOURCECORP Management, Inc.

(g)          Organizational Identification Number

 

801526296

 



Annex 1, Page 15

 

 

(15)SOURCEHOV HEALTHCARE, INC.:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

100 Executive Center Drive, Columbia, SC 29210

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

57-0835087

(e)          Jurisdiction of Organization

South Carolina

(f)          True Legal Name

SourceHOV Healthcare, Inc.

(g)         Organizational Identification Number

 

None

 



Annex 1, Page 16

 

 

(16)UNITED INFORMATION SERVICES, INC.:

 

(a)          Chief Executive Office

Ronald Cogburn

(b)          Locations Where Records Are Kept

38120 Amrhein Road, Livonia, MI 48150

(c)          Doing Business As Names; Changes in Location or Name

None.

(d)          Federal Taxpayer ID Number

42-1446157

(e)          Jurisdiction of Organization

Iowa

(f)          True Legal Name

United Information Services, Inc.

(g)          Organizational Identification Number

 

187590

 



Annex 1, Page 17

 

 

ANNEX 2

 

NOTICE INFORMATION

 

If to an Originator or Buyer, to the following:

 

300 First Stamford Place, Second Floor West

Stamford, CT 06902

Attention: Secretary

Email: legalnotices@exelatech.com

Telephone: 203-487-5345

 

With a copy to Administrative Agent at its address set forth in the Loan and
Security Agreement.

 

With an additional copy to legal team at:

 

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Maurice M. Lefkort

Tel: 212-728-8000

Email: mlefkort@willkie.com

 

Annex 2, Page 1

 

 

Exhibit 9

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT is executed and delivered by ____________________, a
____________________ (“New Originator”), in favor of Exela Receivables Holdco,
LLC, a Delaware limited liability company (“Buyer”), with respect to that
certain First Tier Purchase and Sale Agreement, dated as of January 10, 2020, by
and among the various originators from time to time party thereto, the Initial
Servicer and Buyer (as amended, restated, supplemented and otherwise modified
from time to time, the “Purchase and Sale Agreement”). Capitalized terms used
and not otherwise defined are used with the meanings attributed thereto in the
Purchase and Sale Agreement (including those incorporated by reference therein).

 

Subject to receipt of counterparts hereof signed by the signatories below, by
its signature below, New Originator hereby absolutely and unconditionally agrees
to become a party to the Purchase and Sale Agreement as an Originator thereunder
and to be bound by all of the provisions thereof, and hereby makes as to itself,
as of the date hereof, each of the representations and warranties in Article IV
of the Purchase and Sale Agreement.

 

Attached hereto are amended and restated versions of Annexes 1 and 2 to the
Purchase and Sale Agreement incorporating relevant information with respect to
New Originator. After giving effect to the amendments and restatements embodied
therein, each of the representations and warranties contained in Sections 4.01
and 4.02 of the Purchase and Sale Agreement will be true and correct as to New
Originator.

 

The provisions of Article VIII of the Purchase and Sale Agreement are
incorporated in this Joinder Agreement by this reference with the same force and
effect as if set forth in full herein except that references in such Article
VIII to “this Agreement” shall be deemed to refer to “this Joinder Agreement and
to the Purchase and Sale Agreement as modified by this Joinder Agreement.”

 

Delivered herewith are each of the documents, certificates and opinions required
to be delivered by New Originator pursuant to Section 9.01 of the Purchase and
Sale Agreement.

 

Please acknowledge your consent to New Originator’s joinder to the Purchase and
Sale Agreement by signing the enclosed copy hereof in the appropriate space
provided below.

 

[signature pages follow]

 



Annex 2, Page 1

 

 

IN WITNESS WHEREOF, New Originator has executed this Joinder Agreement as of the
_____ day of ____________________.

 

    [NEW ORIGINATOR]    

  

          By:       Name:     Title:

            Each of the undersigned hereby consents     to New Originator’s
joinder to the Sale Agreement:           TPG SPECIALTY LENDING, INC.,     as
Administrative Agent, on behalf of itself and at the direction of the Required
Lenders             By:       Name:     Title:                 EXELA RECEIVABLES
HOLDCO, LLC,     as Buyer                 By:       Name:     Title:          
EXELA TECHNOLOGIES, INC.,     as Initial Servicer                 By:      
Name:     Title:                 EXELA TECHNOLOGIES, INC.,     as Performance
Guarantor           By:       Name:     Title:    

 



Exhibit 2.3(e), Page 1

 